Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  October 29, 2010                                                                                                Marilyn Kelly,
                                                                                                                     Chief Justice

  141822 & (61)(62)                                                                                    Michael F. Cavanagh
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
                                                                                                        Diane M. Hathaway
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Alton Thomas Davis,
            Plaintiff-Appellee,                                                                                           Justices


  v                                                                  SC: 141822
                                                                     COA: 292288
                                                                     Saginaw CC: 09-032100-FH
  REGINAL LAVAL SHORT, a/k/a
  REGINALD LAVAL SHORT,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the August 26, 2010 judgment of the Court of Appeals
  is considered, and it is GRANTED, to consider whether the good-faith exception to the
  exclusionary rule applies to a warrantless vehicle search that was conducted under the
  authority of New York v Belton, 453 US 454; 101 S Ct 2860; 69 L Ed 2d 768 (1981), but
  that would be unconstitutional under Arizona v Gant, 556 US ___; 129 S Ct 1710; 173 L
  Ed 2d 485 (2009). We further ORDER that the defendant may file, and the Saginaw
  Circuit Court may entertain, a motion for bond pending the appeal in this Court.

         The Prosecuting Attorneys Association of Michigan and the Criminal Defense
  Attorneys of Michigan are invited to file briefs amicus curiae. Other persons or groups
  interested in the determination of the issue presented in this case may move the Court for
  permission to file briefs amicus curiae.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            October 29, 2010                    _________________________________________
         p1026                                                                  Clerk